Lumpkin, P. J.
1. Though a witness upon his direct examination testified in general terms that a particular account was correct, yet where upon cross-examination he admitted that he did “not know anything as to the accuracy and correctness of the account outside of the books from which it is taken, ’ ’ that he did not keep the books, and did not know whether they were correct or not, the correctness of the account was not duly proved.
2. Where in a given case the plaintiff depended entirely upon the testimony of a single witness to establish the correctness of an account, for the amount of which a verdict against the defendant was asked, and that testimony was of the nature above indicated, the plaintiff was not entitled to recover at all, and therefore certainly could not justly complain of a verdict finding the defendant liable for but a portion of the amount claimed upon the account. Judgment affirmed.

All the Justices concurring.